80477: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26861: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80477


Short Caption:MILLER, JR. (DANNY) VS. WARDENCourt:Supreme Court


Related Case(s):69660, 69660-COA


Lower Court Case(s):Elko Co. - Fourth Judicial District - CR-FP-15-81, CV-HC-16-830Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/12/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDanny Eugene Miller, Jr.Kirsty E. Pickering
							(Kirsty E. Pickering Attorney at Law)
						


RespondentRenee BakerAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/27/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


01/27/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-03620




02/12/2020Notice/IncomingFiled Proper Person Appellant's Application to Proceed in Forma Pauperis. (SC)20-05840




02/13/2020Notice/IncomingFiled Notice of Entry of Order filed 1/16/20. (SC)20-06032




02/14/2020Order/ProceduralFiled Order of Limited Remand for Appointment of Counsel.  District Court Order due:  35 days.  fn1[The filing fee was waived upon the docketing of this appeal. Accordingly, no action will be taken on the application to proceed in forma pauperis filed on February 12, 2020. ]  (SC)20-06320




04/15/2020Order/ProceduralFiled Order Regarding Limited Remand for Designation of Counsel.  District Court Order due:  28 days.  (SC)20-14333




05/26/2020Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on  05/18/20 appointing Kristy Pickering as counsel for appellant. (SC).20-19852




05/27/2020Order/ProceduralFiled Order Setting Briefing Schedule.  Appellant:  Transcript Request Form and Docketing Statement due:  21 days;  Opening Brief and Appendix due:  120 days.  (SC)20-20007




06/16/2020Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested:  09/18/20. Court Reporter:  Julie Rowan (REJECTED PER NOTICE ISSUED 06/16/20).  (SC)


06/16/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)20-22467




06/16/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-22412




07/16/2020Order/ProceduralFiled Order Directing the Filing of Transcript Request Form. Appellant's Transcript Request Form due: 7 days. (SC).20-26191




07/20/2020Transcript RequestFiled Request for Rough Draft transcript of Proceedings. (REJECTED PER 07/21/20 NOTICE). (SC)


07/20/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).20-26487




07/21/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC).20-26553




07/22/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/18/19.  To Court Reporter: Julie Rowan. (SC).20-26829




09/10/2020TranscriptFiled Notice from Court Recorder Julie Rowan stating that the requested transcripts were delivered.  Dates of transcripts:  9/18/19.  (SC)20-33332




09/10/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  October 8, 2020.  (SC)20-33378




10/08/2020AppendixFiled Appellant's Appendix - Volume I. (SC)20-36877




10/08/2020AppendixFiled Appellant's Appendix - Volume II. (SC)20-36878




10/08/2020BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 10/08/20). (SC)


10/08/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.20-36926




10/08/2020BriefFiled Appellant's Opening Brief. (SC)20-36957




11/06/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: November 23, 2020. (SC)20-40654




11/23/2020BriefFiled Respondent's Answering Brief. (SC)20-42683




11/23/2020AppendixFiled Respondent's Appendix Volume 1. (SC)20-42684




11/23/2020AppendixFiled Respondent's Appendix Volume 2. (SC)20-42685




11/23/2020AppendixFiled Respondent's Appendix Volume 3. (SC)20-42686




11/23/2020AppendixFiled Respondent's Appendix Volume 4. (SC)20-42687




11/23/2020AppendixFiled Respondent's Appendix Volume 5. (SC)20-42688




01/12/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26861




10/11/2021RemittiturIssued Remittitur.  (SC)21-29029




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by County Clerk on October 15, 2021. (SC)21-29029





Combined Case View